260 S.W.3d 438 (2008)
Colin M. O'MARA, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 90520.
Missouri Court of Appeals, Eastern District, Division One.
August 19, 2008.
Jane C. Hogan, St. Louis, MO, for appellant.
Toni L. Camp, Assistant Attorney General, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.


*439 ORDER

PER CURIAM.
Colin O'Mara ("O'Mara") appeals the judgment of the Circuit Court of St. Charles County granting Respondent Director of Revenue's motion to dismiss O'Mara's petition for hardship driving privileges. O'Mara claims that the trial court erred in finding that it lacked jurisdiction to grant his petition because O'Mara had been convicted of driving under the influence of drugs.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err in dismissing O'Mara's petition for hardship driving privileges. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).